Title: To Thomas Jefferson from Edward Stevens, 8 February 1781
From: Stevens, Edward
To: Jefferson, Thomas



Sir
North Carolinia Guilford County Febry. 8th. 1781.

I wrote you by Major Giles from the Camp at Hickes Creek the 24th. January. I then informed you I was under marching Orders to take charge of all the Prisoners at Salisbury. I marched on the evening of the 25th. after which there came on Violent Rains which raised the Waters in Such a manner as it made my march Two days longer than it otherwise would have been.
When I got within Twelve miles of Salisbury on the night of the 1st. Inst. and not before I heard how things were going with Morgans Party, by Major Burnett Genl. Greenes Aid D. Camp, who came from Salisbury to my Camp, about midnight and informed me the enemy was as near Salisbury as I was, And Desired me from the General to push as fast as Possible for the Tradeing Ford on the Yadkin about Seven miles from Salisbury, which I accordingly did and when I got their I found Genl. Morgan and his Party crossing. What Publick Stores was removed was at this place to Cross. The Great Quantity of Rain that fell the night before raised the River in such a manner as made it difficult to Cross even in Boats. General Greene with a small Party of Horse was still at Salisbury, Pushing out the remainder of the Stores from that place to the Tradeing Ford which was effected that night, except some  few old musketts which was unfit for Service. The day before this the Prisoners under a Guard of Militia of this State was pushed over the River and Continued on their march to Virginia. On the evening of the 3rd Inst. the enemy appeared at the River tho by this time we had Compleated Crossing all to a Waggon or Two and those they paid Pretty dear for, as there was a Party of Virginia Rifflemen of about a Hundred under the Command of Major Campbell, and a small party of North Carolinia Militia Horse was formed in ambush to receive them with Orders to give them a fire or Two and then Disperse down the River and Cross in Canoes which they executed very well and with but a very Triffleing loss on their part.
It perhaps may be some what mistereous to you, General Greens being with Morgan. Two days after I left his Camp, he got information of Cornwallis destroying his Waggons and heavy Baggage and making his whole Army a Light Core [Corps]. He expected what would follow and imedeately ordered the Troops under his imedeate Command to be put in motion and he with a small escort of Horse made Instantly to Morgan.
The rebuff the Militia met with in attempting to Prevent the enemy from crossing the Catawbor was unluckey as it has been a means of dispersing them. General Davidson who that day was Killed or Badly wounded and fell in the hands of the enemy will be a great loss to the uper part of No. Carolinia. After crossing the Yadkin we could not have Paraded a greater Force than Eight Hundred for Action if even that Including Militia and all and a great part of that number was the Militia under me whose times were out. I saw the greatest necessity of these men remaining a few days till the Troops from General Greens Camp could get up, and this the General requested of me to endeavour to bring about. I had them paraded and addressed them on the Subject. But to my great mortification and astonishment scarce a man would agree to it, And gave for answer he was a good Soldier that Served his time out. If the Salvation of the Country had depended on their staying Ten or Fifteen days, I dont believe they would have done it. Militia wont do. Their greatest Study is to Rub through their Tower [Tour] of Duty with whole Bones. It was Absolutely necessary that the Troops should remain at the River till the Baggage and Stores could get out of the way. I therefore was obliged by compulson to detain them a day, And on the night of the 4th. Inst. the whole force moved of from the River.
I left General Greene and the small party with him halted about Seventeen miles from Guilford Court House on the road leading to  the Yadkin, where he intended to remain till Joined by the Troops from Hickes Creek who were in about Twenty miles of him and on his left Flank.
These men under me are so exceeding anxceous to get home, it is allmost impossible to Keep Them together. What makes me more desireous of Keeping them together is on account of their Arms, As I wish to get them to some Secure and Convenient place to have them Stored. And General Greene wishes to have all the Stores and Magazines fixed on the North side and uper parts of the Dan River. When the Arms are lodged I will Advise you of it. The Neighbourhood of Pittsylvania old Court House I have at this time in View to lodge them, tho there will be no great number of them, As those of the sick and Invaleads were left at Hickes Creek and a part of them must go on to guard some Prisoners we have with us to the Barracks.
Cornwallis must have had several objects in View in this rapid move of his, Two of which must have been the retaiking the Prisoners and the Dispersing of Morgans party. The latter he nearly effected and if he remained inactive after Tarltons Drubing he certainly would have had all that Country on him.
On the morning of the 7th. Inst. he had not crossed the Yadkin nor do I expect he has any intention of doing it, to remain any time, as I think he must be sensible of the Precarious Situation he Stands in without Crossing, that is provided the Country would exert her Strength. If he should cross the greater part of his Supplies must come from the other side for he cannot get Supplyed on this. The River then would be such a Barrear between his Army and the well affected Counties of Roan [Rowan] and Mecklingburg that they would cutt of the Supplies from him in that Quarter. We are informed the People in them Counties are gathering very fast under Genl. Sumpter who is near Charlotte.
General Pickins who lived in the Neighbourhood of Ninty Six is gone round their to see what he can do with the Inhabitants in that Quarter.
The People of South Carolina if they wish it, can never have a better Opportunity of extrecating themselves from the Tyranny they have lately experienced.
What a reflection is it on us to let a Body of not more than Four or Five Thousand men, hold possession and march through such an extent of Country. Cornwallis it is said has only about Three Thousand men with him. I think he will if he finds the People begin to turn out with Spirit and in large numbers, file of to his  right, and move down the Peedee Keeping his left Covered by that River, and about the Cheraws form a Junction with the Party that is landed at Wilmington. This retreat I am afraid will derange our Supplies of Provision in such a manner, altho they were before only from hand to mouth, that our Army must Suffer greatly before things can get into a Proper Train again, And as we have lost the most Plentifull part of the Country, I am Doubtfull whether the remains of this State can at any rate Support such a Force as will be Absolutely Necessary to Prevent the reduction of the whole State.
When I left Hickes Creek the General allowed all the married men of the 8h. Months men to be Discharged. They were Generally very Poor, and of course very Naked for Cloths, many of them large Familys and had they not have been Discharged now they could not have made a Crop the insueing Year, and that would have been total ruin to them. They have done Pritty good Penance for their falt. All the Young men are Continued, there was about a Hundred of them, And Proper Officers are left to take charge of them. With the greatest respect I am Your Excellencies most Obedt. & Very hum. Servt.,

Edward Stevens

